Citation Nr: 0823113	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-28 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD").  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for PTSD.  The 
claims file was subsequently transferred to the RO in 
Honolulu, Hawaii.  

The veteran requested an RO hearing on his Appeal Hearing 
Options form in August 16, 2006, which was later held on 
October 2006.  On his VA-Form 9 dated on August 24, 2006, the 
veteran elected a Board hearing in Washington, D.C.  The 
Board sent the veteran a hearing clarification letter in June 
2007 to determine whether the veteran still wanted a Board 
hearing, and the veteran did not respond.  It is still 
unclear whether the veteran wants a Board hearing but, given 
the favorable outcome, the veteran is not prejudiced.  


FINDING OF FACT

The record includes a medical diagnosis of PTSD, 
participation in combat, and stressors consistent with 
participation in combat. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran's service connection claim for PTSD has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Analysis

The veteran submitted statements and testimony stating he was 
exposed to stressors in Vietnam during combat situations.  He 
indicated he was assigned to infantry duties and his primary 
assignment was long range recon patrol where he was the 
member of a five man team.  He related an incident that while 
on patrol his team was detected by VietCong patrol, and he 
engaged the enemy.  He said that he was fearful for his life, 
and his heart raced as his head felt like it was going to 
"burst."  He said he killed an enemy solider and witnessed 
a fellow serviceman injured in combat.  

The above claims were repeated in an October 2006 RO hearing, 
and his girlfriend submitted a statement in support of his 
claim describing his symptoms.  The veteran provided 
corroborating statements from fellow servicemen.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138.  Regardless of 
whether the veteran is determined to have engaged in combat, 
a veteran is still required to show evidence of a current 
disability and a link between that current disability and 
service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's personnel records show that he served on active 
duty from April 1967 to December 1968, specializing as a 
light weapons infantryman.  His DD-Form 214 credits him with 
eight months and 17 days of foreign or sea service in 
Vietnam.  He received, in pertinent part, the National 
Defense Service Medal, Vietnam Service Medal, and Vietnam 
Campaign Medal.  He also participated in the Tet 
Counteroffensive Campaign.  He and fellow servicemen 
submitted corroborative evidence that a number of men in his 
unit were wounded.  

The veteran has provided consistent statements with respect 
to the stressors he was exposed to in service and there is no 
reason shown to doubt his credibility.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The personnel records, 
particularly the military occupational specialty he had in 
Vietnam, his participation in the Tet Counteroffensive 
Campaign, and the fact that a number of men in his unit were 
wounded corroborate the veteran's statements.  While specific 
documentation of the events the veteran experienced in 
service are not shown, based on the veteran's credible 
statements, personnel records, and other evidence, and with 
no evidence to the contrary, these events are presumed to 
have taken place.

VA progress notes from April 2002 to December 2004 note the 
veteran had symptoms consistent with PTSD.  Treatment records 
from May 2004 to March 2005 show an assessment of chronic 
PTSD with depressive features.  

A February 2005 VA mental health screening assessment by a 
psychiatrist diagnosed the claimant with PTSD.  The examining 
psychiatrist noted the claimant's chief complaints included 
difficulty sleeping, war-related nightmares, depression, 
jumpiness, hyperarrousal, and avoidant behavior.  In regards 
to the claimant's mood and affect, the psychiatrist described 
the claimant as depressed and anxious.  The examiner cited 
that the veteran has been involved in "numerous war 
events," and the examiner seemingly connected the PTSD 
diagnosis to these events. 

Subsequent VA progress notes dated from March 2005 to October 
2006 further discuss the claimant's PTSD, describing it as 
"combat related," and note that the claimant was prescribed 
various medications to treat the condition.  The claimant 
continued to report difficulty sleeping and feelings of guilt 
stemming from the claimant's combat experience, but 
psychiatric treatment had improved the claimant's mental 
state.    

The veteran underwent a VA examination in June 2006, and the 
claimant reported an inability to tolerate being around large 
groups of people.  He noted that such experiences cause 
anxiety, and if someone said "the wrong thing" he would 
become very "upset."  He noted that these types of 
experiences used to cause him to become violent, but more 
recently he has been able to control himself.  He further 
stated that he was unable to go to any social functions at 
all because his social functioning was progressively 
worsening.  The veteran's description of his combat 
experience correlated with his earlier statements, and he 
indicated he was in close contact with the enemy on several 
occasions.  The examiner noted that the claimant had 
outpatient counseling in 2002 and 2004, and psychiatric 
treatment for four sessions in 2005 and 2006.  

The examiner conceded the veteran met the DSM IV stress 
criterion based on the veteran's combat experience.  However, 
he noted that the claimant has generally responded well to 
treatment for his PTSD, and more recently has missed 
psychiatric appointments.  The examiner also noted that the 
claimant sought psychiatric treatment only after submitting 
his service connection claim.  He referenced alcohol 
dependence, but he never linked this condition to the 
veteran's psychiatric symptoms.  Although the examiner stated 
the claimant might benefit from continued therapy and he 
exhibited some post traumatic stress symptoms, the examiner 
concluded the claimant did not meet the full criteria for 
PTSD based, primarily, on his assessment that the veteran's 
killing of an enemy soldier, seeing a buddy's head blown off, 
and being so scared he thought his heart would burst, 
constituted no more than "limited exposure to combat."  The 
expressed rationale for the examiner's opinion makes no 
sense.
  
A February 2005 report from a VA staff psychiatrist, after 
several meetings with the veteran, concluded that the veteran 
does suffer from PTSD.  This is consistent with numerous VA 
progress notes reflecting a diagnosis of PTSD.

At worst, the medical evidence regarding whether the veteran 
has a PTSD disability is in equipoise, and the law requires 
that the veteran be given the benefit of the doubt in such a 
case.   Accordingly, service connection for PTSD is 
warranted.  See 38 C.F.R. § 3.102.
  








ORDER

Entitlement to service connection for PTSD is granted, 
subject to the rules and payment of monetary benefits.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


